Citation Nr: 1716947	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  11-07 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the Army from July 1964 to April 1985.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, denying an evaluation in excess of 20 percent for the Veteran's diabetes mellitus.

A Notice of Disagreement was filed by the Veteran in August 2010.  A Statement of the Case was issued in January 2011.  The Veteran submitted a letter accepted in lieu of a Form 9 Substantive Appeal in March 2011.  Two Supplemental Statements of the Case (SSOC) were issued in September 2015 and March 2017.


FINDINGS OF FACT

The Veteran's diabetes requires insulin and restricted diet, but not regulation of activities.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for diabetes mellitus  have not all been met.  38 U.S.C.A. §§ 1110, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.119, Diagnostic Code (DC) 7913 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA Notice

VA has complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  A VCAA notice letter was sent to the Veteran in January 2009.

II.  Increased Ratings

The Veteran contends that the symptoms of his diabetes mellitus have worsened, and he is entitled to a rating in excess of 20 percent.  After considerations of the evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.    38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.        38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's diabetes mellitus is rated under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Pursuant to DC 7913, a 20 percent rating is warranted where the diabetes requires insulin and a restricted diet.  A 40 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

Within the criteria for a 100 percent rating, "regulation of activities" is defined as "avoidance of strenuous occupational and recreational activities."  This definition also applies to the "regulation of activities" criterion for a 40 percent rating under DC 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  Moreover, medical evidence is required to support this criterion for a 40 percent rating.  Id. at 364.  In addition, although VA regulations generally provide that symptoms need only more nearly approximate the criteria for a higher rating in order to warrant such a rating, see 38 C.F.R. §§ 4.7, 4.21, those regulations do not apply where, as here, the conjunction "and" is used and the criteria are successive, with the criteria for the lower ratings encompassed within those for higher ratings.  Id. at 366; Tatum v. Shinseki, 23 Vet. App. 152, 155-56   (2009).

In this case, the evidence reflects that the Veteran's diabetes mellitus requires routine insulin and a restricted diet.  The dispositive question is therefore whether it also requires regulation of activities.  For the following reasons, the Board finds that it does not.

In a November 2011 statement in support of his claim, the Veteran asserted that his VA physician put him on a restricted diet and restricted activities due to his diabetes mellitus.  The doctor purportedly stated that the Veteran was on "diabetic restrictions" due to his out of control diabetes, and that "two or more insulin injections daily means 'restricted diet' and 'restricted activities' (labor-intensive and social actions)."  While the Veteran's symptomatology has an impact on his wellbeing, the medical evidence of record does not support these assertions. 

In July 2010, the VA physician whom the Veteran previously quoted added the following note to his file following a conversation with the Veteran: [The Veteran] expresses frustration with the system, that he has not received 100 percent compensation after meeting all the criteria for such, that he may be able to get the 100 percent if provided with a letter outlining how he meets criteria.  Advised that a [Compensation & Pension] exam is usually scheduled and compensation awarded according to those findings.  I don't have anything further to add in a letter that has not been provided in his application."  Furthermore, the Veteran's medical records consistently state that the Veteran was educated regarding the benefits of exercise, including during visits in 2013, 2014, and 2015.  Medical records are silent as to medical instructions to avoid strenuous occupational and recreational activities.

In a February 2009 VA examination, after a review of the Veteran's records and an in-person examination, the examiner found no restriction of activities due to his diabetes.  Similarly, in a May 2009 VA examination, the examiner also found no restriction of activities due to his diabetes.  In an August 2012 Disability Benefits Questionnaire (DBQ), a private examiner did not list any restriction of activities due to the Veteran's diabetes.  Again in January 2013, a VA examiner found no restriction of activities due to diabetes.  In an April 2016 VA examination, the examiner noted that there was a regulation of activities in that the Veteran walks daily.  After the RO sought clarification on this point, the examiner stated that the Veteran is able to walk slowly down the hallway some 50 or more feet with a walker.  He walked minimally every day, but not for long distances or over an extended period of time.  There was, however, no indication that this was a medical regulation put in place by his physician for his diabetes, but instead a representation of his physical limits at the time.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

While the Veteran believes that his activities are restricted or regulated due to his diabetes, the medical evidence of record does not demonstrate such a medical regulation of strenuous occupational and recreational activities.  While the Veteran is competent to provide testimony to establish the occurrence of medical symptoms, he is not medically qualified to prove a matter requiring medical expertise.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  The VA physician's own note contradicts the Veteran's assertion regarding his treatment.  In addition to the repeated references to education regarding exercise, as well as the five VA examination that failed to show a restriction of activity as part of the treatment of the Veteran's diabetes, the Board assigns less credibility and a lower probative weight to the Veteran's lay assertions.  Instead, the Board considers the medical evidence of record both credible and highly probative in determining the severity of the Veteran's diabetes and how those treatments apply to the rating schedule. 

The Board finds that the probative weight of the competent evidence of record weighs against an evaluation in excess of 20 percent for the Veteran's diabetes.  It is noted that separate symptomatology of the diabetes, such as neuropathy, are separately rated and not at issue in this circumstance.  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an evaluation in excess of 20 percent for diabetes mellitus must be denied.


ORDER

Entitlement to an evaluation in excess of 20 percent for diabetes mellitus is denied.




____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


